ACCEPTED
                                                                                                                                                  12-14-00274-CR
                                                                                                                                     TWELFTH COURT OF APPEALS
                                                                                                                                                   TYLER, TEXAS
                                                                                                                                            4/23/2015 10:54:08 AM
                                                                                                                                                    CATHY LUSK
                                                                                                                                                           CLERK
                                                 CAUSE NO. 12-14-00274-CR

 STATE OF TEXAS                                                            §        IN THE
                                                                                                                            FILED IN
 VS.                                                                       §        TWELFTH COURT 12th COURT OF APPEALS
                                                                           §                                            TYLER, TEXAS
 BRANDON KEIONE WILLIAMS                                                   §        OF APPEALS                     4/23/2015 10:54:08 AM
                                                                                                                        CATHY S. LUSK
                                                                                                                            Clerk
                     MOTION TO EXTEND TIME TO FILE APPELLANTS BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

           N o w c o m e s B R A N D O N K E I O N E W I L L I A M S , Appellant In t h e a b o v e styled a n d
n u m b e r e d c a u s e , a n d m o v e s this C o u r t t o g r a n t a n e x t e n s i o n of t i m e t o file appellant's
brief, p u r s u a n t t o R u l e 3 8 . 6 o f t h e T e x a s R u l e s o f A p p e l l a t e P r o c e d u r e , a n d f o r g o o d c a u s e
s h o w s the following:

           1.        T h i s case is o n appeal f r o m t h e Third Judicial District Court o f A n d e r s o n
County, Texas.

          2.         T h e case below w a s styled the S T A T E O F T E X A S vs. B R A N D O N K E I O N E
WILLIAMS, and numbered 31599.
           3.        Appellant w a s convicted o fEvading Arrest Detention with a Vehicle.

          4.         A p p e l l a n t w a s a s s e s s e d a s e n t e n c e o f 7 y e a r s in t h e T e x a s D e p a r t m e n t o f
Criminal Justice, Institutional Division o n A u g u s t 20, 2 0 1 4 .
           5.         Notice of appeal w a s given on S e p t e m b e r 19, 2014.
          6.          T h e clerk's record w a s filed o n D e c e m b e r 1 1 , 2 0 1 4 ; t h e reporter's record w a s
filed o n J a n u a r y 19, 2 0 1 5 .

           7.         T h e a p p e l l a t e b r i e f is p r e s e n t l y d u e o n A p r i l 2 3 , 2 0 1 5 .

           8.        A p p e l l a n t r e q u e s t s a n e x t e n s i o n o f t i m e o f 3 0 d a y s f r o m t h e p r e s e n t d a t e , i.e.

May 23, 2015.
           9.         T w o prior e x t e n s i o n s t o file t h e brief h a s b e e n filed in t h i s c a u s e .
           10.        D e f e n d a n t is c u r r e n t l y i n c a r c e r a t e d .


                                                                                                                                      Page No. 1
            11.         Appellant relies o n t h e following facts a s good c a u s e f o r the requested

extension:

            Appellant's attorney has n o thad a reasonable opportunity t o review the entire

r e p o r t e r ' s r e c o r d . A p p e l l a n t ' s a t t o r n e y is r e q u e s t i n g a d d i t i o n a l t i m e t o r e v i e w t h e r e p o r t e r ' s

r e c o r d a n d p r e p a r e t h e brief.

            WHEREFORE, PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t

this M o t i o n T o E x t e n d T i m e t o File Appellant's Brief, a n d for s u c h o t h e r a n d further relief

as the Court m a y d e e m appropriate.

                                                                           Respectfully submitted
                                                                           PHILIP C. F L E T C H E R
                                                                           Attorney at Law
                                                                           800 North Mallard
                                                                           Palestine, T e x a s 75801
                                                                           Telephone: (903) 731-4440
                                                                           Facsimile: ^903) 731-4474




                                                                                 State Bar No. 00787478
                                                                                 Attorney for B R A N D O N K E I O N E W I L L I A M S

                                                      CERTIFICATE OF SERVICE

            T h i s is t o certify that o n April 2 3 , 2 0 1 5 , a t r u e a n d correct c o p y o f t h e a b o v e a n d

foregoing d o c u m e n t w a s s e r v e d o n t h e District A t t o r n e y ' s Office, A n d e r s o n C o u n t y , b y

hand delivery.                                                                        / v f l




                                                                                                                                                     Page No. 2
STATE OF TEXAS

COUNTY OF ANDERSON


                                                         AFFIDAVIT

        BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P

C. F L E T C H E R , w h o after being duly s w o r n stated:

        "I a m t h e a t t o r n e y f o r t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d e n t i t l e d

        cause. I have read the foregoing Motion T o Extend T i m e to File Appellant's

        Brief a n d s w e a r that all o f t h e a l l e g a t i o n s o f fact c o n t a i n e d t h e r e i n a r e t r u e

        and correct."




                                                            P H I L I P C. F L E T C H E R
                                                            Affiant

        SUBSCRIBED AND SWORN TO BEFORE ME o n A p r i l 2 3 , 2 0 1 5 , t o c e r t i f y w h i c h

w i t n e s s m y hand and seal o f office.




            %     • • • . ^ " ^ O F ^ f ••••
                     •••-.fJfPiRt!!-.          ^




                                                                                                                           Page No. 3